Motion by the plaintiffs for "clarification” of a decision and order of this court, dated June 22, 1987, which affirmed an order of the Supreme Court, Queens County, dated July 17, 1986.
Ordered that the motion is granted, and the following sentence is added to the end of the last paragraph of the decision and order: "However, since the defendants failed to timely stipulate to the increase in damages to $23,000, the plaintiffs are entitled to an adjudication of damages de novo, at which time the jury, if the evidence warrants it, may award the plaintiffs in excess of $23,000”. Mangano, J. P., Brown, Eiber and Harwood, JJ., concur.